Citation Nr: 1215819	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  12-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's net worth is excessive for entitlement to nonservice-connected pension with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1948 to May 1961 and from June 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to the VA Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking entitlement to improved (nonservice-connected) pension with special monthly pension benefits.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements. 38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.

The evidence of record suggests that the Veteran's financial status has significantly changed since filing his initial claim in November 2010.  Specifically, on his March 2012 substantive appeal, the Veteran reported having been injured in a fall and being placed in a nursing home for the past two months.  He also indicated that his spouse has recently had medical issues resulting in increased monthly medical bills.  Finally, he indicated that his net worth had decreased to $49,695, down from the $74,712, listed on his August 2011 Corpus of Estate Determination.  

Under these circumstances, the RO must obtain updated financial information from the Veteran and any other relevant source regarding the Veteran's net worth and countable income from 2010 to the present. 

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he submit updated financial status report(s) documenting his assets, income and expenses, including unreimbursed medical expenses, from 2010 to the present.  This documentation should include an updated Corpus of Estate Determination form; state and/or federal income tax returns, and any other relevant income documentation from 2010 to the present.  Any received documents should be included in the claims folder for future review. 

2.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



